UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 1 )* Manitex International, Inc. (Name of Issuer) Common stock (Title of class of securities) (CUSIP number) July 31, 2013 (Date of event which requires filing of this statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨ Rule 13d-1(b) ¨ Rule 13d-1(c) x Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 563420108 13G Page 2 of 5 Pages 1 Name of reporting persons: Robert J. Skandalaris 2 Check the appropriate box if a member of a group (see instructions) N/A (a) ¨(b) ¨ 3 SEC Use Only 4 Citizenship or place of organization United States of America Number of shares beneficially owned by each reporting person with 5 Sole voting power 0 6 Shared voting power 0 7 Sole dispositive power 0 8 Shared dispositive power 0 9 Aggregate amount beneficially owned by each reporting person 0 10 Check box if the aggregate amount in Row (9) excludes certain shares (see instructions) o 11 Percent of class represented by amount in Row (9) 0% 12 Type of reporting person (see instructions) IN CUSIP No. 563420108 13G Page3 of 5 Pages Item 1(a). Name of Issuer: Manitex International, Inc. Item 1(b). Address of Issuer’s Principal Executive Offices: 1030 Doris Rd., Auburn Hills, MI 48326 Item 2(a). Name of Person Filing: Robert J. Skandalaris Item 2(b). Address of Principal Business Office or, if none, Residence: 1030 Doris Rd., Auburn Hills, MI 48326 Item 2(c). Citizenship: United States of America Item 2(d). Title of Class of Securities: Common stock, no par value Item 2(e). CUSIP Number: Item 3. If this statement is filed pursuant to sections 240.13d-1(b), or 240.13d-2(b) or (c), check whether the person filing is a: (a) ¨ Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) ¨ Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) ¨ Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). (d) ¨ Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8). (e) ¨ An investment adviser in accordance with section 240.13d-1(b)(1)(ii)(E). (f) ¨ An employee benefit plan or endowment fund in accordance with section 240.13d-1(b)(1)(ii)(F). (g) ¨ A parent holding company or control person in accordance with section 240.13d-1(b)(1)(ii)(G). (h) ¨ A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) ¨ A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) ¨ A non-U.S. institution in accordance with section 240.13d-1(b)(1)(ii)(J); (k) ¨ Group, in accordance with section 240.13d-1(b)(1)(ii)(K). If filing as a non-U.S. institution in accordance with section 240.13d-1(b)(1)(ii)(J), please specify the type of institution: N/A CUSIP No. 563420108 13G Page4 of 5 Pages Item 4. Ownership (a) Amount Beneficially Owned: 0 shares (b) Percent of Class: 0% (c) Number of shares as to which such person has: (i) sole power to vote or to direct the vote: 0 (ii) shared power to vote or to direct the vote: 0 (iii) sole power to dispose or to direct the disposition of: 0 (iv) shared power to dispose or to direct the disposition of: 0 Item 5. Ownership of Five Percent or Less of a Class. If this statement is being filed to report the fact that as of the date hereof, the reporting person has ceased to be the beneficial owner of more than 5 percent of the class of securities, check the following x. Item 6. Ownership of More than Five Percent on Behalf of Another Person. N/A Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company or Control Person. N/A Item 8. Identification and Classification of Members of the Group. N/A Item 9. Notice of Dissolution of Group. N/A Item 10. Certification. N/A CUSIP No. 563420108 13G Page5 of 5 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. August 27, 2013 (Date) /s/ Robert J. Skandalaris (Signature) Robert J. Skandalaris (Name and Title)
